Exhibit 10.3
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated
effective as of October 30, 2009, is entered into by and among BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent for itself and on
behalf of the Lenders (herein so called) now or hereafter made a party to the
Credit Agreement referenced below (in such capacity, “Administrative Agent”),
BEHRINGER HARVARD SHORT-TERM OPPORTUNITY FUND I LP, a Texas limited partnership
(“Borrower”), and BEHRINGER HARVARD 250/290 CARPENTER LP, a Texas limited
partnership (“Subsidiary Guarantor”), who agree as follows:
 
BACKGROUND
 
A.          Borrower, Subsidiary Guarantor, and Administrative Agent have
executed that certain Credit Agreement dated as of September 1, 2005, as amended
by the First Amendment to Credit Agreement (the “First Amendment”) dated as of
June 30, 2006, the Second Amendment to Credit Agreement (the “Second Amendment”)
dated as of August 30, 2008, the Third Amendment to Credit Agreement (the “Third
Amendment”) dated as of October 30, 2008, and the Fourth Amendment to Credit
Agreement (the “Fourth Amendment”) dated as of October 30, 2009 (as so amended,
the “Credit Agreement”). Pursuant to the terms of the Credit Agreement, Borrower
has executed and delivered to Bank of America, N.A., as a Lender, a certain
Promissory Note dated September 1, 2005, in the original principal amount of
$11,250,000.00, made payable to the order of Bank of America, N.A. (as amended
by the First Amendment, the Second Amendment, the Third Amendment, and the
Fourth Amendment, the “Note”).
 
B.           Subsidiary Guarantor also executed and delivered to Administrative
Agent that certain Guaranty Agreement dated as of September 1, 2005 (as amended
by the First Amendment, Second Amendment, the Third Amendment, and the Fourth
Amendment the “Guaranty”). The obligations of Subsidiary Guarantor arising under
the Guaranty are secured by, among other things, that certain Deed of Trust,
Assignment of Rents and Leases, Security Agreement, Fixture Filing and Financing
Statement dated September 1, 2005, executed by Subsidiary Guarantor for the
benefit of Administrative Agent, on behalf of the Lenders, recorded as
Instrument No. 2005-174 01724 in the Real Property Records of Dallas County,
Texas (as amended by the First Amendment, the Second Amendment, the Third
Amendment, and the Fourth Amendment the “Deed of Trust”), covering real property
more particularly described on Exhibit A attached hereto.
 
C.           The Credit Agreement, the Note, the Guaranty, the Deed of Trust,
and all other documents or instruments executed in connection therewith are
hereinafter referred to, collectively, as the “Loan Documents”. All capitalized
terms herein shall have the meanings set forth in the Credit Agreement, unless
otherwise defined herein.
 
D.           The maturity date of the Loan is October 30, 2009 and Borrower and
Subsidiary Guarantor have requested that Administrative Agent and the Lenders
agree to extend the maturity date of the Loan for a period of three (3) years
and, subject to the terms and conditions of this Fifth Amendment, Administrative
Agent and the Lenders have agreed to such extension.
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 1

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower,
Administrative Agent and Subsidiary Guarantor covenant and agree as follows:
 
1.           DEFINITIONS.  The following definitions are hereby added to Section
1 of Exhibit B of the Loan Agreement:
 
(a)           “Excess Cash Flow” means an amount equal to (i) the actual cash
receipts collected by each Subsidiary Guarantor from the operation of the
Projects in the Collateral Pool during the second (2nd) preceding calendar
month, but excluding amounts paid by tenants as security or other deposits, less
(ii) the actual cash operating expenses of the Projects in the Collateral Pool
paid to third parties for the operation and maintenance of such Projects for the
applicable month, including debt service payments on the Loan, accruals for
periodic expenses such as property taxes and insurance, the actual amount paid
for tenant inducements (other than payments of leasing commissions and tenant
improvement work) required under Approved Leases, and the amount required to be
paid by Borrower on existing non-Property leases which are being paid by
Borrower to induce such tenants to move to the Property.
 
(b)           “Mockingbird Loan” means that certain $41,246,440.00 loan from
Bank of America, N.A., as administrative agent and letter of credit issuing
agent, and the Lenders from time to time a party to the Mockingbird Loan
Agreement to Behringer Harvard Mockingbird Commons, LLC.
 
(c)           “Mockingbird Loan Agreement” means that certain Loan Agreement
dated September 6, 2007, executed by and between Behringer Harvard Mockingbird
Commons, LLC and Bank of America, N.A., as administrative agent, letter of
credit issuing agent, and a lender.
 
(d)           “Mockingbird Property” means the “Property” as such term is
defined in the Mockingbird Loan Agreement.
 
2.           EXTENSION OF MATURITY DATE.  Hereinafter, the term “Maturity Date”
and all other references to the maturity date of the Loan in the Note and the
other Loan Documents shall mean December 21, 2012.  The unpaid principal balance
of the Loan, together with all accrued but unpaid interest thereon, shall be due
and payable on the Maturity Date, as extended hereby. Borrower hereby renews,
but does not extinguish, the Note and the liens, security interests and
assignments created and evidenced by the Deed of Trust and the other Loan
Documents, and all of the Loan Documents are hereby renewed and modified by
extending the maturity date thereof as set forth above.
 
3.           INTENTIONALLY DELETED.
 
4.           EXTENSION OPTIONS.  Borrower shall have two options to extend the
Maturity Date of the Loan for a period of twelve (12) months each (each twelve
month period, an “Extension Period”), at which time the term “Maturity Date”
shall mean the Maturity Date, as extended pursuant to this Section 4.  The
exercise of each extension option shall be effective only if all of the
following conditions have been satisfied as to each extension on or before the
applicable Maturity Date:
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 2

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
(a)           There shall then exist no Default or Potential Default.
 
(b)           Administrative Agent shall have received a new Appraisal of the
Collateral Pool prepared within ninety (90) days preceding the existing Maturity
Date and in accordance with the terms of Section 2.13 of the Loan Agreement, as
applicable, showing the outstanding principal balance as of the first day of the
Extension Period is not greater than 50% of the “as is” value of the Collateral
Pool.
 
(c)           The Mockingbird Loan shall be extended to a date coterminous with
the extended Maturity Date for the Loan.
 
(d)           Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance reflecting that the
coverage afforded by the Title Insurance has not been adversely affected as a
result of the modification and extension of the Loan and the documents referred
to in paragraph (e) below.
 
(e)           Borrower and Subsidiary Guarantor shall have executed and
delivered to Administrative Agent a modification and extension agreement,
providing for, among other things (1) the extension of the Maturity Date, (2)
the reaffirmation by Borrower and Subsidiary Guarantor of their respective
obligations under the Loan Documents, and (3) the waiver and release by Borrower
and Guarantor of any defenses, claims, counterclaims, and rights of offset, if
any, which Borrower or Subsidiary Guarantor may then have in respect of
Administrative Agent and the Indebtedness and Obligations, together with such
other agreements, documents or amendments to the Loan Documents as are
reasonably requested by Administrative Agent to properly document the extension,
all in form and content satisfactory to Administrative Agent in its good faith
business judgment.  During any Extension Period, unless noted above, all terms
and conditions of the Loan Documents (including but not limited to interest
rates and payments) pertaining to the Loan shall continue to apply.
 
(f)           The request for extension must be made to Administrative Agent in
writing not more than one hundred twenty (120) days, and not less than
forty-five (45) days, prior to the applicable Maturity Date.
 
(g)           Borrower shall have paid to Administrative Agent, for the ratable
benefit of Lenders, as a condition to such extension on or before the first day
of the applicable Extension Period, an extension fee of 0.50% of the then Deemed
Principal Balance of the Loan as of the first day of each Extension Period.
 
(h)           Administrative Agent shall have determined, in its commercially
reasonable judgment, that no material adverse change has occurred with respect
to the Project or the financial condition or creditworthiness of Borrower or
Subsidiary Guarantor.
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 3


 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.  Upon the execution
and delivery by Borrower, Subsidiary Guarantor and Administrative Agent of the
modification and extension agreement referred to in subparagraph (e) above, the
extension shall be deemed to be effective.  Each extension option is exercisable
separately only and not together and the second extension option shall be void
and not exercisable unless the first extension option was properly
exercised.  Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Administrative Agent in
connection with the proposed extension (pre- and post-closing), including,
without limitation, appraisal fees, environmental audit and legal fees; all such
costs and expenses incurred up to the time of Administrative Agent’s written
agreement to the extension shall be due and payable prior to Administrative
Agent’s execution of that agreement (or if the proposed extension does not
become effective, then upon demand by Administrative Agent).
 
5.           DEFAULT.  The following provision is hereby added as subsection (p)
to Section 4.1 of the Loan Agreement:
 
“(p)    Mockingbird Default.  The occurrence of a default under the Mockingbird
Loan Agreement or any other document evidencing or guaranteeing the Mockingbird
Loan that is not cured within any applicable notice or cure period.
 
6.           CASH FLOW.  On the 1st Business Day of each month beginning on
January 1, 2010, all Excess Cash Flow from the Projects in the Collateral Pool
will be used to make a principal payment on the Loan; provided, however, the
first $500,000.00 of Excess Cash Flow will first be deposited in an account (the
“Reserve Account”) held and controlled by Administrative Agent.  Notwithstanding
anything herein to the contrary, the Reserve Account shall always be funded to
$500,000.00 from Excess Cash Flow prior to using such Excess Cash Flow to make a
principal payment on the Loan.  Prior to the occurrence of a Potential Default
or a Default, should the actual cash receipts from the Projects in the
Collateral Pool (the “Cash Flow”) for such month not be sufficient to pay the
actual cash operating expenses owed to third parties for the operation and
maintenance of the Projects in the Collateral Pool (including debt service
payments on the Loan, expenses such as property taxes and insurance, the actual
amount paid for tenant inducements (other than payments of leasing commissions
and tenant improvement work) required under Approved Leases and the amount
required to be paid by Borrower on existing non-Property leases of tenants which
are being paid by Borrower to induce such tenants to move to the Property) (the
“Operating Expenses”), Borrower shall have the right one time per month to
request the Administrative Agent advance funds from the Reserve Account to pay
for the difference between the Operating Expenses and the Cash Flow for such
month.  On or prior to the date of this Fifth Amendment, Borrower or Subsidiary
Guarantor shall execute a Security Agreement (Deposit Account), in form and
substance acceptable to Administrative Agent, assigning the Reserve Account to
Administrative Agent.
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 4


 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
7.           OPERATING STATEMENTS.  Notwithstanding anything to the contrary in
the Loan Agreement, within thirty (30) days after the end of each month,
Borrower shall deliver to Administrative Agent for each Project, monthly
operating reports in respect of each Project, which reports shall be in form and
substance reasonably acceptable to Administrative Agent and shall contain, at a
minimum, a statement of all income and expenses in connection with such Project
for the month.  The Loan Agreement is hereby amended to provide that the
quarterly Financial Statements and operating reports described in Section 2 of
Exhibit “B” to the Loan Agreement shall be delivered no later than seventy-five
(75) days (rather than sixty (60) days) after the close of each fiscal quarter
of Borrower.
 
8.           COVENANTS.
 
(a)           Section 2.16 of the Loan Agreement is hereby deleted.
 
(b)           Borrower shall not make any Distribution or Investments without
the prior written consent of Administrative Agent.  As used herein,
“Distribution” by any person means (a) with respect to any stock of any class
issued by such person or any partnership, joint venture or other beneficial
ownership or equity interest of such person, the retirement, redemption,
repurchase, or other acquisition for value of such stock, partnership, joint
venture or other equity interest, (b) the declaration or payment (without
duplication) of any dividend or other distribution, whether monetary or in kind,
on or with respect to any stock, partnership, joint venture or other equity
interest of any Person, and (c) any other payment or distribution of assets of a
similar nature or in respect of an equity investment.  As used herein,
“Investments ” means with respect to any person, all shares of capital stock,
evidences of debt and other securities issued by any other person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other person, all purchases of the securities or business or integral part of
the business of any other person and commitments and binding options to make
such purchases, all interests in real property, and all other investments;
provided, however, that the term “Investment” shall not include (i)
contributions or payments made in respect of assets or indebtedness (or
refinancing of indebtedness) of Borrower, its subsidiaries or any entity
directly or indirectly controlled by Borrower and existing as of the date of
this Agreement, (ii) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (iii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.”
 
9.           CONSENT TO TRANSACTION BY SUBORDINATE LENDER.  Reference is made to
that certain Subordination Agreement dated as of October 30, 2008 (the
“Subordination Agreement”) between Administrative Agent, Borrower and Behringer
Harvard Holdings, LLC, a Delaware limited liability company (“Subordinate
Lender”).  Notwithstanding anything to the contrary contained in this Agreement
or the Subordination Agreement, Lender hereby grants its consent to the
following transactions:  (a) the purchase by Subordinate Lender of property
owned by (or partnership interests in) Behringer Harvard 1221 Coit LP, a Texas
limited partnership that is a subsidiary of Borrower, and (b) as part of the
purchase price therefore, reduction in the principal amount of the debt owed by
Borrower to Subordinate Lender pursuant to the Subordinated Note (as defined in
the Subordination Agreement) in the amount of at least Seven Million Five
Hundred Thousand Dollars ($7,500,000.00).
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 5

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
10.          DEFINITION OF LOAN DOCUMENTS.  The term “Loan Documents”, as
defined in the Credit Agreement and as used in the Credit Agreement, the other
Loan Documents and herein, shall be, and hereby is, modified to include this
Fifth Amendment.  All references to the term “Loan Documents” contained in the
Credit Agreement and the other Loan Documents are hereby modified and amended
wherever necessary to reflect such modification of such term.
 
11.          CONDITIONS PRECEDENT.  As conditions precedent to the effectiveness
of this Agreement, all of the following shall have been satisfied:
 
(a)           Borrower and Subsidiary Guarantor shall have executed and
delivered to Administrative Agent this Fifth Amendment.
 
(b)           Subsidiary Guarantor shall have executed and delivered to
Administrative Agent the Security Agreement (Deposit Account).
 
(c)           Subsidiary Guarantor shall have executed and delivered to
Administrative Agent the Second Lien Deed of Trust.
 
(d)           Borrower shall have paid to Administrative Agent, for the benefit
of the Lenders, a nonrefundable commitment fee in the amount of $96,500.00 in
the consideration of the extension of the commitment.
 
(e)           Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance to show that policy
coverage has not been modified or terminated solely by virtue of this Agreement.
 
(f)            Administrative Agent shall have received and approved all
resolutions, certificates or other documents as Administrative Agent may request
relating to the formation, existence and good standing of Borrower and
Subsidiary Guarantor, corporate authority for the execution and validity of this
Fifth Amendment, and all other documents, instruments and agreements and any
other matters relevant hereto or thereto, all in form and substance satisfactory
to Administrative Agent.
 
(g)           All documents required by Bank of America, N.A. relating to the
modification of the Mockingbird Loan shall have been executed.
 
12.          COSTS, EXPENSES AND FEES.  Borrower hereby agrees to pay all
reasonable attorneys’ fees and other costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, execution
and/or recordation of this Fifth Amendment.
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 6

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 
13.          RELEASE OF CLAIMS.  In consideration of, among other things, the
accommodations which Agent and the Lenders have agreed to extend for the benefit
of Borrower and Subsidiary Guarantor pursuant to this Agreement, each of
Borrower and Subsidiary Guarantor hereby forever waives, releases and discharges
any and all claims (including, without limitation, cross-claims, counterclaims,
rights of setoff and recoupment), causes of action, demands, suits, costs,
expenses, and damages that they  now have or hereafter may have, of whatsoever
nature and kind, whether known or unknown, whether now existing or hereafter
arising, whether arising at law or in equity (collectively, the “Claims”),
against Administrative Agent and each Lender and each of their subsidiaries,
affiliates, successors, assigns, officers, directors, employees, agents,
attorneys and other representatives (collectively, the “Released Parties”),
based in whole or in part on facts, whether or not known, existing on or prior
to the date of this Fifth Amendment.  The acceptance by Borrower and Subsidiary
Guarantor of the accommodations and other consideration provided by Agent and
each Lender as set forth in this Agreement, shall constitute a ratification,
adoption and confirmation by Borrower and Subsidiary Guarantor of the foregoing
general release of all Claims against each Released party which is based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt of any such proceeds or other financial
accommodations.  The provisions of this Section 13 shall survive the termination
of the Loan Documents.
 
14.          REPRESENTATIONS.  Borrower and Subsidiary Guarantor each hereby
severally represents and warrants to Administrative Agent and the Lenders that
(a) to the best of such party’s knowledge, the execution and delivery of this
Fifth Amendment does not contravene, result in a breach of or constitute a
default under any deed of trust, loan agreement, indenture or other contract or
agreement to which it is a party or by which it or any of the properties of it
may be bound; (b) this Fifth Amendment constitutes the legal, valid and binding
obligation of such party enforceable in accordance with its terms, subject to
the limitations of equitable principles and bankruptcy, insolvency, debtor
relief or other similar laws affecting generally the enforcement of creditors’
rights; (c) the execution and delivery of, and performance under this Fifth
Amendment are within such party’s power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite action
and are not in contravention of law or the provisions of any organizational
documents governing such party or of any indenture, agreement or undertaking to
which Borrower or Subsidiary Guarantor, as applicable, is a party or by which it
is bound; and (d) to the knowledge of such party, there exists no uncured
default under any Loan Document.
 
15.          RATIFICATION.  The parties to this Fifth Amendment agree that the
terms and provisions of this Fifth Amendment shall modify and supersede all
inconsistent terms and provisions of the Credit Agreement and, except as
expressly modified and superseded by this Fifth Amendment, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect. The liens, security interests, collateral assignments
and financing statements in respect of the Loan are hereby ratified and
confirmed as valid, subsisting and continuing to secure the Loan Documents.
Nothing herein shall in any manner diminish, impair or extinguish the Note or
any of the Obligations. Borrower and Subsidiary Guarantor hereby ratify and
acknowledge that the Loan Documents are valid, subsisting and enforceable and
agree and warrant that there are no offsets, claims or defenses with respect to
any of the Obligations.
 
16.          CONSENT AND RATIFICATION.  Subsidiary Guarantor hereby
unconditionally and irrevocably acknowledges and agrees that the Guaranty and
Subsidiary Guarantor’s obligations, covenants, agreements and duties thereunder
remain in full force and effect, notwithstanding the modification of the Credit
Agreement effected hereby. Subsidiary Guarantor hereby unconditionally and
irrevocably ratifies, reaffirms and confirms the Guaranty and its obligations
thereunder.
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 7

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 
17.          NON-WAIVER OF RIGHTS, REMEDIES, CLAIMS AND DEFENSES.  This Fifth
Amendment in no way constitutes or shall be deemed (i) a release or
relinquishment of any of the liens and security interests created pursuant to
the Loan Documents, and Borrower and Subsidiary Guarantor, hereby expressly
acknowledge and agree that all such liens and security interests are and shall
remain valid and subsisting, and superior to all liens and security interests
other than those exceptions heretofore expressly approved by Lenders or their
predecessors, (ii) a waiver of, or consent by Lenders to, any default or event
of default which may exist or hereafter occur under any of the Loan Documents,
or (iii) a waiver of any of Borrower’s obligations under any of the Loan
Documents.
 
18.          COUNTERPARTS.  This Fifth Amendment may be executed in any number
of counterparts with the same effect as if all parties hereto had signed the
same document. All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.
 
19.          BINDING EFFECT.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto, their representatives,
successors and assigns.
 
20.          APPLICABLE LAW.  This Fifth Amendment shall be construed in
accordance with the laws of the State of Texas and the laws of the United States
applicable to transactions in the State of Texas.
 
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 8


 

--------------------------------------------------------------------------------

 

Exhibit 10.3



BORROWER:
   
BEHRINGER HARVARD SHORT-TERM
OPPORTUNITY FUND I LP,
a Texas limited partnership
   
By:
Behringer Harvard Advisors II LP,
 
a Texas limited partnership,
 
its general partner
       
By:
Harvard Property Trust, LLC,
   
A Delaware limited liability company,
   
Its general partner
         
By:
     
Name:
     
Title:
 



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



The foregoing instrument was acknowledged before me this _____ day of
_________________, 2009, by ___________________________________________________,
_____________________________________ of Harvard Property Trust, LLC, a Delaware
limited liability company, general partner of Behringer Harvard Advisors II LP,
a Texas limited partnership, general partner of Behringer Harvard Short-Term
Opportunity Fund I, LP, a Texas limited partnership, on behalf of said
partnerships and company.


Witness my hand and official seal.

 
Notary Public – State of Texas
 
 
Printed Notary’s Name
 
Notary’s Commission Expires:
 

 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 9


 

--------------------------------------------------------------------------------

 

Exhibit 10.3



ADMINISTRATIVE AGENT:  
BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent
   
By:
 
Name:
 
Title:
 



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



The foregoing instrument was acknowledged before me this _____ day of December,
2009, by ___________, _________ of Bank of America, N.A., a national banking
association, on behalf of said association.


Witness my hand and official seal.
 
 
   
Notary Public – State of Texas
     
 
 
Printed Notary’s Name
      Notary’s Commission Expires:  
 

 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 10

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3


SUBSIDIARY GUARANTOR:
 
BEHRINGER HARVARD 250/290 CARPENTER LP,
a Texas limited partnership
     
By:
Behringer Harvard 250/290 Carpenter GP, LLC,
 
a Texas limited liability company,
 
its general partner
       
By:
   
Name:
   
Title:
 



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



The foregoing instrument was acknowledged before me this _____ day of December,
2009, by ________________________________________, _____________________________
of Behringer Harvard 250/290 Carpenter GP, LLC, a Delaware limited liability
company, general partner of Behringer Harvard 250/290 Carpenter LP, a Texas
limited partnership, on behalf of said partnership and company.


Witness my hand and official seal.
   
 
 
Notary Public – State of Texas
     
 
 
Printed Notary’s Name
      Notary’s Commission Expires:  
 

 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 11

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
CONSENT OF SUBORDINATE LENDER
 
Behringer Harvard Holdings, LLC (“Subordinate Lender”) hereby:  (a) acknowledges
its consent to the extension of the Maturity Date of the Loan and to each and
every term of this Fifth Amendment, (b) ratifies, confirms and agrees that the
Subordination Agreement dated as of October 30, 2008, between Subordinate
Lender, Administrative Agent, and Borrower is still in full force and effect,
(c) confirms that the Subordinate Note, the subject of the Subordination
Agreement, now refers to that certain Fourth Amended and Restated Unsecured
Promissory Note dated _________, 2009, by Borrower in favor of Subordinate
Lender in the maximum principal amount of $40,000,000.00, and (d) acknowledges
that there are no claims or offsets against, or defenses or counterclaims to,
the terms and provisions of, and the obligations created and evidenced by, the
Subordinate Note or any other document evidencing the Subordinate Loan (as
defined in the Subordination Agreement).
 
BEHRINGER HARVARD HOLDINGS, LLC,
a Delaware limited liability company
 
By:
 
Name:
 
Title:
 



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



The foregoing instrument was acknowledged before me this _____ day of December,
2009, by _____________________________________________, ______________________
of Behringer Harvard Holdings, LLC, a Delaware limited liability company, on
behalf of said limited liability company.


Witness my hand and official seal.
   
 
 
Notary Public – State of Texas
     
 
 
Printed Notary’s Name
      Notary’s Commission Expires:  
 

 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 12

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3


Exhibit A
Legal Description
 
BEING all of the re-plat of Site 5 of the Revision of Las Colinas, Area II, an
addition to the City of Irving, Dallas County, Texas, according to the plat
thereof recorded in Volume 81047, Page 1139, Map Records, Dallas County, Texas,
together with certificate of correction recorded in Volume 86158, Page 893, Deed
Records, Dallas County, Texas, and being more particularly described as follows:


Beginning at a 5/8 inch iron rod set for corner at the intersection of the
Southwest right-of-way line of East John W. Carpenter Freeway (State Highway No.
114) (variable width right-of-way) with the Southeast right-of-way line of
Goodson Drive (60 foot right-of-way) at the most Northern corner of said
addition;


Thence South 39 degrees 34 minutes 30 seconds East, along the Southwest
right-of-way line of said East John W. Carpenter Freeway a distance of 324.50
feet to a 1/2 inch iron rod found for corner (control monument);


Thence South 27 degrees 39 minutes 21 seconds East, continuing along said East
John W. Carpenter Freeway a distance of 408.98 feet to a 5/8 inch iron rod set
for corner;


Thence South 51 degrees 15 minutes 27 seconds East, continuing along the
Southwest right-of-way line of said East John W. Carpenter Freeway a distance of
101.20 feet to a 5/8 inch iron rod set for corner at its intersection with the
Northwest right-of-way line of Wingren Drive (60 foot right-of-way), said point
being the most Eastern corner of said addition;


Thence South 50 degrees 20 minutes 43 seconds West, along the Northwest
right-of-way line of said Wingren Drive a distance of 75.33 feet to a 5/8 inch
iron rod set for corner at the beginning of a curve to the left having a radius
of 999.59 feet, a central angle 16 degrees 55 minutes 41 seconds, and a chord
which bears South 42 degrees 22 minutes 34 seconds West, a distance of 294.26
feet;


Thence in a Southwesterly direction along the curving Northwest right-of-way
line of said Wingren Drive an arc distance of 295.33 feet to an “x” set for
corner;


Thence South 32 degrees 22 minutes 07 seconds West, continuing along the
Northwest right-of-way line of said Wingren Drive, a distance of 115.00 feet to
a 1/2 inch iron rod found for corner (control monument) at the beginning of a
curve to the left having a radius of 1225.68 feet, a central angle of 10 degrees
12 minutes 59 seconds, and a chord which bears South 28 degrees 15 minutes 26
seconds West, a distance of 218.26 feet;


Thence in a Southwesterly direction along the curving right-of-way line of said
Wingren Drive an arc distance of 218.55 feet to a 5/8 inch iron rod set for
corner at its intersection with the Northeast right-of-way line of Decker Drive
(60 foot right-of-way) at the most southern corner of said addition;
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 13

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3


Thence North 68 degrees 19 minutes 38 seconds West, along the Northeast
right-of-way line of said Decker Drive a distance of 14.31 feet to a 5/8 inch
iron rod set for corner at the beginning of a curve to the right having a radius
of 626.57 feet, a central angle of 21 degrees 31 minutes 54 seconds, and a chord
which bears North 57 degrees 27 minutes 13 seconds West, a distance of 234.08
feet;


Thence in a Northwesterly direction along the curving right-of-way of said
Decker Drive an arc distance of 235.46 feet to a 5/8 inch iron rod set for
corner;


Thence North 46 degrees 41 minutes 46 seconds West, along the Northeast
right-of-way line of said Decker Drive a distance of 282.99 feet to a 5/8 inch
iron rod set for corner at the beginning of a curve to the left having a radius
of 699.26 feet, a central angle of 19 degrees 29 minutes 33 seconds, and a chord
which bears North 56 degrees 29 minutes 29 seconds West, a distance of 236.75
feet;


Thence in a Northwesterly direction along the curving right-of-way of said
Decker Drive an arc distance of 237.90 feet;


Thence North 66 degrees 06 minutes 17 seconds West, along the Northeast
right-of-way line of said Decker Drive a distance of 24.19 of feet to a 5/8 inch
iron rod set for corner at its intersection with the Southeast right-of-way line
of said Goodson Drive, at the most Western corner of said addition;


Thence North 30 degrees 27 minutes 05 seconds East, along the Southeast
right-of-way line of said Goodson Drive a distance of 490.03 feet to a 5/8 inch
iron rod set for corner at the beginning of a curve to the right having a radius
of 820.69 feet, a central angle of 19 degrees 59 minutes 59 seconds, and a chord
which bears North 40 degrees 25 minutes 30 seconds East, a distance of 285.02
feet;


Thence in a Northeasterly direction, along the curving right-of-way line of said
Goodson Drive an arc distance of 286.47 feet to a 5/8 inch iron rod set for
corner;


Thence North 50 degrees 25 minutes 30 seconds East, a distance of 195.00 feet to
the Place of Beginning and containing 15.407 acres of land.
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
Page 14

 
 

--------------------------------------------------------------------------------

 